OPINION — AG — **** EMPLOYEE SEPARATING FROM STATE AGENCY — SALARY PAYMENT PROVISIONS **** IT IS THE OPINION OF THE ATTORNEY GENERAL THAT THE MASTER SERVANT RELATIONSHIP ENDS WHEN A CLASSIFIED EMPLOYEE SEPARATES FROM THE STATE AGENCY. PAYMENT FOR UNUSED VACATION LEAVE TO HIS CREDIT AT THE TIME OF SEPARATION SHOULD BE PAID AT THE RATE OFFICIALLY PRESCRIBED FOR HIS JOB CLASSIFICATION ON THE LAST DAY HE IS ENTITLED TO BE COMPENSATED IN SALARY. CITE: 74 O.S. 1961 703 [74-703](17), 74 O.S. 1961 708 [74-708] (WILLIAM M. BONNELL) ** SEE: OPINION NO. 71-110 (1971) ** ** SEE: OPINION NO. 75-228 (1975) **